Title: To James Madison from James Monroe, 23 May 1801
From: Monroe, James
To: Madison, James


Dear SirRichmond 23. May 1801.
Since my last Callendar has been twice with me. He called in the morning on friday last and appeared so agitated that I requested him to call again, hoping he might be more composed. He returnd in the evening in the same temper, so that I thought it best to hear what he had to say, that our communication might be concluded on the subject of the interview. He complained that no positive order had been given by the President for the payment of the money to him in consequence whereof it was withheld, altho’ he was in the utmost misery that cod. be imagined; he spake of his children in Phila. under Mr. Leiper, who were employed by him in picking tobo, who cod. not read &ca proposed borrowing 25. dolrs. to carry him the next morning to the federal city. I asked if he had applied to the marshall since he recd. yr. letter, been refused by him, and written you an acct. of it. He said he had not. I then said he ought not to censure the Executive. He ought to recollect it was doubtful after the money was paid, even to the Marshall, whether the President cod. repay it. He Shook his head at that intimation, spoke of letters without tone, intimated his services in support of the republican cause, spoke of the ingratitude of the republicans who after getting into power had left him in the ditch. He shed tears abundantly, and seemed disposed to attribute all his disappointments relative to the fine to the Executive. He asked the loan of some money to enable him to go on the next day to Washington. I advised and prevailed on him to stay a few days. Since that I have conferr’d with Major Scott, in the hope he might get the money from the late Marshall, and his letters, from the department of State, and pay the money to Callendar himself. He has conferr’d with his predecessor, who says he has settled his acct. with the Treasury, giving credit for the fine, and therefore cannot or will not pay it. I was inclined to think if this project fail’d, or indeed that it might even be a preferable one to raise the amt. by subscription and pay it to him, but since my last interview with him, I have been rather of opinion that such a step wod. be improper, if the money cod. be raised. I do not think he wod. acquit the Executive tho’ five times the sum shod. be advanc’d him, and that in case he attacks the Ex: he might state these circumstances or advances, to the discredit of the govt. & its friends. It seems therefore that the Executive has only to decide whether to give a positive order for the payment, or positively to decline it & it is much to be lamented that this was not done in the first instance. It has occurr’d that some plan of this kind might be adopted—viz for some person friendly to the republican interest, sensible of his services & misfortunes to advance him the money & take his order on the govt. for it when recd. The amt. might be raised by subscription, tho’ not easily here, and possibly if Callendar knew nothing of the motive he might be quiet, especially if he believed the fine if reimbursed wod. never come to him. This idea will merit more attention if the President decides not to order the reimbursement. I expect to see him to day in which case I shall see what his plan is, and probably add more respecting him before I close this letter. Unless I saw an absolute propriety in ordering the reimbursement I most certainly wod. not do it. I wod. rest on the ground of principle & meet his attack. Be assurd that the President & yrself cannot be too circumspect in case he comes to Georgetown in yr. conversations with him; for I think nothing more doubtful than his future political course. If from charitable motives either of you advance him money, it merits yr. consideration whether he ought to know from whom it came. If he is at bottom an honest man it ought to produce a good effect, & remove his present irritation, but if he is not every act of that kind will be attributed to improper motives, and perverted hereafter to the injury of the benefactor.
I have heard that H. Lee here the other day stated a conversation between him & Burr, the purport of wh. was that on an intimation from him to Bur⟨r⟩ that he knew all the arrangments of the cabinet &ca, he (Burr) replied with apparent resentment that he had never been consulted or expected to be on a single point. Lee added if Burr had come forwd. & favd. the views of those who supported him in the H. of Reps. he might have produc’d a different state of things. It is proper that you know the above fact wh. is certainly true, as to Lee’s having said what is stated. I was always aware there wod. be much difficulty in the managment of this man, and that no incident belonging to the admn. taken in all its views was likely to give more trouble.
Major Butler stayed a day with me on his way to the north. His whole conversation was in a stile of sentiment becoming a man of liberality & principle. I hope he will be atten⟨d⟩ed to as he passes thro’ the city. He did not glance at any objects of a personal kind, but the contrary. But he ought to be attended to. If Smith declines the navy department wod. not he fill it well. He has more weight than any man in the southern States, and I think wod. be accomodating in his deportment; as I always found him to be. This is merely an idea for consideration, to wh. I wish no answer, nor indeed to any thing I write on such subjects.
I promised Mr. Taliaferro to write you in favor of young Hooe a son of the late Seymour Hooe of King George, Mr. T’s brother in law. A letter from Mr. Taliaferro recd. some time since is enclosed altho it treats on a private subject of a different nature. After readg. the letter you will be pleased to destroy it. I have not seen Mr. Hooe for some time but have no doubt his pretentions are equal to those of any young American.
Mr. Fontaine Maury requested me lately to recommend him to yr. good offices. You are as well acquainted with him as I am and therefore know his pretentions. He has been unfortunate, but to what cause it was owing I know not. I understand he has adjusted his affrs. and is at liberty to pursue his fortune by a recommenc’ment of his labours. I hear of no complaint from his creditors and am told they have none agnst him. I sincerely wish him well and shod. be happy to see him in business, provided he cod. be employed by the Executive (after weighing every consideration meriting attention) with propriety.
Mr. Blake late consul at St. Domingo has been here, with a letter from Dr Stevens, & requests me to introduce him to you. I think I heard Mr. Short speak well of him, in respect to his conduct in spain, where he knew him. Dr Stevens speaks of him in the highest terms. I presume he is known to you much better than to me. I shall give him a letter of introduction to you. In communicating the wishes of any one relative to office, you will consider me as performing an office I can not well avoid. My past & present employments have made me acquainted with many who think they have a right to attent⟨ions⟩ of the kind. I shall represent what I know of them correctly, and leave it to yr. judgment without any persona⟨l⟩ solicitude for the event to act as may be proper. Ind⟨eed⟩ my solicitude will be chiefly excited in favor of the admn., that it may make no appointment wh. shod. injure it. We beg our best respects to Mrs. Madison. With best wishes for yr. health I am sincerely yr. fn⟨d.⟩
Jas. Monroe
 

   
   RC (NN: Monroe Papers). Enclosure not found.



   
   On Callender’s difficulties in obtaining a remission of his fine for a sedition conviction, see Callender to JM, 27 Apr. 1801, and Gallatin to JM, 29 May 1801.




   
   Henry (“Light-Horse Harry”) Lee had attended the College of New Jersey with Burr. Once friendly to the Republican interest, Federalist Lee by 1801 was isolated within his own party and a “lame duck” in the House of Representatives. He hoped either to elect Burr president or, by preventing Jefferson’s election, to produce a constitutional crisis that would place a Federalist in the executive mansion. In the spring of that year Lee (whose business misfortunes left him deeply in debt) apparently expected Burr to secure him a federal patronage post (Charles Royster, Light-Horse Harry Lee and the Legacy of the American Revolution [New York, 1981], pp. 145, 207).



   
   John Taliaferro (1768–1852) of Hagley, King George County, was a Fredericksburg lawyer and Republican who was serving the first of his many terms in Congress.



   
   Seymour Hooe, a prominent King George County planter, died in 1783; his son was Alexander Seymour Hooe, and his daughter, Lucy Thornton Hooe, married Taliaferro (VMHBVirginia Magazine of History and Biography., 4 [1897]: 428; WMQWilliam and Mary Quarterly., 1st ser., 10[1901–2]: 182).



   
   Monroe to JM, 24 May 1801.


